Case 1:18-cv-00588-LPS Document 248 Filed 07/23/19 Page 1 of 2 PageID #: 15093

                                                                        DLA Piper LLP (US)
                                                                        1201 North Market Street
                                                                        Suite 2100
                                                                        Wilmington, Delaware 19801-1147
                                                                        www.dlapiper.com

                                                                        Denise Seastone Kraft
                                                                        denise.kraft@dlapiper.com
                                                                        T 302.468.5645
                                                                        F 302.778.7917


July 23, 2019
VIA CM/ECF AND HAND DELIVERY

The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26
Room 6124
Wilmington, DE 19801-3555

Re:     Citrix Systems, Inc. v. Workspot, Inc. - C.A. No. 18-588-LPS

Dear Chief Judge Stark

We write to update the Court concerning Plaintiff Citrix Systems, Inc.’s (“Citrix”) forthcoming motion
seeking sanctions against Defendant Workspot, Inc. (“Workspot”). D.I. 160, ¶ 4. On March 1, 2019, the
Court ordered the parties’ stipulation extending the deadline for Citrix to file the motion for sanctions
“within two weeks after the later of March 15 or the resolution of the above-referenced discovery issues.”
Despite Citrix’s diligent efforts, discovery disputes remain unresolved. Nonetheless, subject to the Court’s
guidance, Citrix is prepared to submit its motion for sanctions while reserving the right to supplement its
motion to address additional discovery after the pending disputes are resolved.

Following Magistrate Judge Fallon’s Memorandum Opinion regarding several pending discovery disputes,
D.I. 197, Workspot filed an objection, D.I. 203, which Citrix opposed, D.I. 208. Workspot’s objection
concerns, among other things, Judge Fallon’s ruling that the crime-fraud exception applies to several
documents that Workspot has withheld from production. Citrix recently raised a related discovery dispute
with Judge Fallon concerning additional documents that Workspot withheld as privileged, and at Judge
Fallon’s request counsel for Citrix asked this Court whether discovery disputes in this matter are still
referred to Judge Fallon. D.I. 243. In short, discovery disputes concerning Citrix’s forthcoming sanctions
motion are unresolved.

Notwithstanding the pending disputes, Citrix proposes filing its motion for sanctions based on the current
record. In parallel, Citrix will await the Court’s guidance concerning the pending discovery disputes. In
bringing the motion at this time, Citrix reserves the right to supplement its motion as the Court resolves
the parties’ disputes and to the extent Citrix receives additional, relevant discovery from Workspot and/or
Workspot’s co-founder, Mr. Puneet Chawla.1



1
  Citrix recently learned that Mr. Chawla failed to provide for forensic imaging at least one personal device
that he used to browse the Internet and send emails between October 9, 2018 and October 16, 2018, in
violation of an order from the U.S. District Court for the Northern District of California. See Citrix System,
Inc. v. Workspot, Inc., et al., Case 3:19-mc-80054-EDL at Document 7 (N.D. Cal. April 2, 2019).


EAST\168250655.1
Case 1:18-cv-00588-LPS Document 248 Filed 07/23/19 Page 2 of 2 PageID #: 15094




The Honorable Leonard P. Stark
July 23, 2019
Page Two


Counsel is available to discuss at the Court’s convenience, particularly if the Court prefers a different
approach.

Respectfully submitted,

/s/ Denise S. Kraft

Denise Seastone Kraft (DE Bar No. 2778)


cc:     The Honorable Sherry R. Fallon (via hand delivery)
        Counsel of Record (via email)




EAST\168250655.1
